UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2570



CHARLES HOWARD STRAHLER, JR.; PATRICIA ANN
STRAHLER,

                                          Plaintiffs - Appellants,

          versus

JOSEPH M. TOWNSLEY, SR.; STEPHEN F. MESZAROS;
PAUL HENDERSON, Esquire; CHRISTOPHER HO
VANDYKE LIMITED; MICHAEL E. FELDMAN, Esquire;
PROSKAUER, ROSE, GOETZ & MENDELSOHN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1797-AMD)


Submitted:   February 13, 1997         Decided:     February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Charles Howard Strahler, Jr., Patricia Ann Strahler, Appellants Pro
Se. Elliot Neil Lewis, Baltimore, Maryland; John F. Blevins, Bel
Air, Maryland; John A. Wolf, OBER, KALER, GRIMES & SHRIVER, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellants appeal the district court's order dismissing their

civil action. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny Appel-

lants' motion for summary reversal and affirm on the reasoning of

the district court. Strahler v. Townsley, No. CA-96-1797-AMD (D.
Md. Sept. 30, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                3